Desmond, J.
(dissenting). I dissent and vote to affirm on both grounds set forth in the majority opinion of the Appellate Division: first, that there was no proof of any fraud, actual or constructive, and, second, that there was no proof that the board’s conduct caused any damage to plaintiffs. As to fraud or misrepresentation, I call attention, particularly, to these two undisputed facts: first, that the board not only did not agree to let all the contracts simultaneously but expressly reserved the right to reject any and all bids, and, second, that before the contract was signed by plaintiffs, they were on notice, from proceedings of both the board of estimate and the board of education, that two contracts only were to be let, at that time.
Loxjghran, Ch. J., Conway, Dye, Ftjld and Froessel, JJ., concur with Lewis, J.; Desmond, J., dissents in opinion.
Judgments reversed, etc.